Opinión concurrente en parte y disidente en parte del
Juez Asociado Señor Rigau
con la cual concurren el Juez Presi-dente Señor Trías Monge y el Juez Asociado Señor Díaz Cruz.
San Juan, Puerto Rico, a 18 de abril de 1975.
Se plantea en estos casos si la Junta de Apelaciones sobre Construcciones y Lotificaciones tiene capacidad jurídica [standing) para recurrir a este Tribunal solicitando la revi-sión de una decisión del Tribunal Superior que ha sido adversa a una determinación suya.
La opinión mayoritaria resuelve dos cosas: (1) A instan-cia de parte privada, revoca al Tribunal Superior y restituye la decisión de la Junta y (2) declara que la Junta no tiene capacidad jurídica para los fines antes dichos en el primer párrafo de esta opinión. Concurro con lo primero, expresado *706muy cuidadosamente en la mayoritaria; y, con todo respeto para otros criterios, disiento de los segundo..
Las agencias, corporaciones y demás organismos públicos son los instrumentos mediante los cuales se lleva a cabo la política pública del país, según declarada por el Legislativo y por el Ejecutivo en las leyes. (1)
En oposición al litigante privado, que generalmente repre-senta su interés personal, económico y egoísta, los organismos públicos generalmente representan el interés general, el bien común. No me parece una buena regla la que permitiría que ante los tribunales lleguen toda clase de. planteamientos priva-dos, desde los más justos y respetables hasta los más egoístas y frívolos y, que por el contrario, le cerrase las puertas de la justicia a los organismos públicos que representan el bien común.
Sé que la jurisprudencia de los Estados Unidos está dividi-da sobre el particular pero hecho tan común y tan intrascen-dente no debe paralizar nuestro pensamiento. Después de todo, el derecho administrativo en aquel país es joven, crudo y fragmentario. Prácticamente ha crecido en una sola direc-ción: cómo controlar judicialmente la administración pública; y, muchas veces, cómo frustrarla. Con raras excepciones, no se ha preocupado por sus fundamentos, por su razón de ser y por su desarrollo legítimo y balanceado. Esto es así porque generalmente abogados y jueces en aquel país han creído erró-
*707neamente que esas preocupaciones — las fundamentales— deben ser objeto de estudio y meditación por parte de los teó-ricos políticos y de los estudiosos del gobierno pero no por ellos. Han creído así, en gran medida, debido al influjo sobre ellos de la gran corriente conservadora en lo social y en lo económico del derecho común anglosajón.(2) Por eso es nece-sario, al trabajar con las decisiones judiciales de ese derecho, buscar y cuestionar su ratio decidendi y no meramente tomar sus fórmulas verbales. Hay que ir detrás de la decisión y del dictum para ver su pensamiento y su efecto real. (3) En otros derechos administrativos más maduros la situación es dis-tinta. (4) Debemos aspirar a que nuestro derecho administra-tivo, y nuestro derecho en general, se desarrolle conforme a nuestro genio nacional y beneficiándose de las mejores corrientes del pensamiento jurídico. (5)
Dijimos antes que la jurisprudencia norteamericana está dividida sobre el asunto que nos ocupa. Cinco jurisdicciones estatales (Wis., Md., Ohio, Tenn. y R.I.) han opinado lo con-trario de lo que nosotros aquí sostenemos, pero esas son juris-dicciones minoritarias. La mayoría de las jurisdicciones esta-tales está acorde con nuestro modo de ver la cuestión. Hemos *708comprobado que trece de ellas (Cal., Conn., Del., Ky., Mass., Minn., Mo., N.M., N.Y., N.J., Pa., Okla. y Tejas) concurren con nosotros. Lo dicho se refiere a las jurisdicciones estatales. En cuanto a la federal, Davis encuentra que cada volumen de decisiones federales contiene casos en los cuales las agencias administrativas federales son parte y nadie ha cuestionado la corrección de esa práctica. 3 Administrative Law Treatise (1958), pág. 283.
Precisamente en el campo que nos ocupa — la zonificación y el urbanismo — se ha sostenido casi universalmente que las agencias administrativas representan de manera muy especial el interés general y que tienen capacidad jurídica para comparecer ante los tribunales a defender sus determinaciones. Probablemente el caso señero en esta materia es el de Rommell v. Walsh, 15 A.2d 6 (1940), pues el mismo aparece citado en casi todos los demás y en alguna que otra opinión se refieren a dicho caso como instructivo e iluminador. Véase por ejemplo, Hashbrook v. Division of Tax Appeals, 137 A.2d 585 (1958), cita precisa a la pág. 587. En dicho caso de Rommell el tribunal señaló que las agencias administrativas representan el interés público, el cual deben proteger, y especialmente las que tienen que ver con reglamentos de zonificación y urbanismo, y que por eso dichas agencias se diferencian de los tribunales tradicionales porque mientras ellas representan esos intereses los tribunales normalmente están concernidos con litigación privada. Cita precisa a la pág. 9.
Un caso muy parecido al de autos es el de Zoning Board of Adjustment v. Dragon Run Terrace, 216 A.2d 146 (1965). Allí un organismo, cuyos deberes son muy parecidos a nuestra Junta de Apelaciones sobre Construcciones, apeló de una de-cisión adversa del Tribunal Superior. La otra parte cuestionó su capacidad jurídica para recurrir en alzada. El tribunal sostuvo la capacidad de la Junta y añadió que aunque la misma no tenía existencia corporativa ni un interés personal o directo en el litigio, dicha Junta representaba el interés pú*709blico en materia de zonificación, que era un guardián del bien común y que definitivamente tenía capacidad jurídica para concurrir a los tribunales. Cita precisa a la pág. 148.
No deseamos hacer más larga esta opinión discutiendo otros casos muy parecidos y que prácticamente dicen lo mismo, pues el principio envuelto aunque fundamental es sencillo. Tal vez por ser fundamental es que es sencillo'. Otros casos también de zonificación en que se sostuvo la capacidad jurídica de Juntas de Ajustes sobre esta materia son Board of Adjustment v. Stovall, 216 S.W.2d 171, 173 (1949); Cunningham v. Leimkueller, 276 S.W.2d 633 (1955).
Otros casos en los cuales se ha sostenido que diversas agen-cias administrativas, las cuales administran leyes de dis-tintas materias, tienen capacidad jurídica para comparecer a los tribunales porque representan el interés público son los siguientes: Moode v. Board of County Commissioners, 45 N.W. 435 (1890); Board of Commissioners v. Woodford Consolidated School Disk No. 36, 25 P.2d 1057 (1933); Workmen’s Compensation Board v. Abbott, 278 S.W. 533 (1925); Boyd & Usher Transport v. Southern Tank Lines, Inc., 320 S.W.2d 120 (1959). Hay otros.pero no creemos necesario citarlos. El Profesor Louis Jaffe, una de las autoridades con-temporáneas en los Estados Unidos en derecho administrativo, escribe que le sorprende que haya tribunales que hayan re-suelto lo contrario. Judicial Control of Administrative Action, Abr. ed. (1965), pág. 537. El comentario más reciente de Davis también es afín a la posición que aquí tomamos. Administrative Law Treatise, 1970 Suplemento, pág. 702 y ss. Véase además nuestra discusión sobre capacidad jurídica en Salas Soler v. Secretario de Agricultura, 102 D.P.R. 716 (1974).
El Tribunal Supremo de los Estados Unidos también ha reconocido el derecho de las agencias administrativas federales a acudir a los tribunales en defensa de sus posiciones. Federal Communication v. Broadcasting Co., 309 U.S. 134 *710(1940); Labor Board v. Waterman, 309 U.S. 206 (1940); Chapman v. Federal Power Commission, 345 U.S. 158 (1953).
A1 final de la opinión mayoritaria se cita, en su apoyo, el caso de United States v. Storer Broadcasting, 351 U.S. 192 (1956). Pero es el caso que allí no se sostiene nada en conflicto con lo que aquí expresamos. Allí se trataba de un reglamento de la Federal Communications Commission y de su denega-toria a darle franquicias adicionales a Storer Broadcasting, porque esa firma ya tenía cinco estaciones en operación. Se sostuvo que el Tribunal de Apelaciones tenía jurisdicción para entender en el asunto; se revocó su decisión; y se devolvió el caso para que Storer ventilase sus objeciones al reglamento de la Comisión. En ningún momento se declaró que la Comisión no tenía capacidad jurídica para litigar. Por el contrario, el asunto no se planteó y el Tribunal asumió que la tenía.
La distinción que se hace en la opinión mayoritaria entre otras agencias y la Junta de Apelaciones sobre Construcciones no justifica, a mi juicio, el denegarle capacidad jurídica a esta última para comparecer a los tribunales. Como se sabe, prác-ticamente todas las Juntas, Comisiones y demás agencias ad-ministrativas tienen facultades cuasi legislativas, cuasi judi-ciales y cuasi ejecutivas. Su naturaleza es mixta y sui generis. Creo que es muy tarde en el desarrollo del derecho para tomar posiciones analíticas. (6)
. Considerando este caso en los méritos estamos, mediante la primera parte de la opinión mayoritaria, con la cual con-curro, resolviendo que la posición de la Junta de Apelaciones sobre Construcciones es la correcta. Dicha posición es la que protege el interés general y los intereses sociales para defender los cuales existen la Ley y la Junta de Planificación. De manera que este caso es un ejemplo concreto de lo que antes *711hemos dicho en el sentido de que la Junta y los demás organis-mos administrativos representan el interés general, por cuya razón deben tener derecho a comparecer ante los tribunales.
Yo sostendría la capacidad jurídica de la Junta de Apela-ciones sobre Construcciones y Lotificaciones para acudir a este Tribunal a defender el interés público.
—O—

 Friedrich, El Hombre y el Gobierno, Editorial Tecnos, Madrid (1968), Cap. 26; del mismo autor, Constitutional Government and Democracy, 4ta. ed. (1968), Caps, 2 y 19. Para un excelente tratado puertorriqueño sobre la materia, patrocinado por las Naciones Unidas, véanse Muñoz Amato, Introducción a la Administración Pública, 4ta. ed. (1966), Primera Parte, Teoría General; en Public Administration and Policy, ed. por Woll (1968), los Caps. 1 y 6; Shapiro, The Supreme Court and Administrative Agencies (1968); Landis, The Administrative Process, 7ma. ed. (1966), Caps. 2 y 3; White, Introduction to the Study of Public Administration (1946), un clásico en la materia; Herring, Public Administration and the Public Interest (1936), Caps. 1 y 23; y Haines and Dimock, editores, Essays on the Law and Practice of Government Administration (1935), págs. 3-43.


 Pound, The Spirit of the Common Law (1921); Pound, The Formative Era of American Law (1988); Griswold, Law and Lawyers in the United States (1965); Friedmann, Law in a Changing Society (1959), Caps. 2 y 11.


8)Cardozo, The Nature of the Judicial Process (1939); Pound, “The Theory of Judicial Decision,” 86 Harv. L. Rev. 641 (1928); Levi, An Introduction to Legal Reasoning, lOma. ed. (1965); Hernández Gil, Antonio, Metodología del Derecho, Madrid (1945); Pound, Law Finding Through Experience and Reason (1960); Smith v. Hodges, 228 N.Y. 176, 184 (1918) (Cardozo).


 Schwartz, French Administrative Law and the Common Law World (1954) ; David, French Law (1972) ; Waline, Droit Administrate, 9na. ed. (1963); Trujillo, Quintana y Bolea, Comentarios a la Ley de lo Contencioso Administrativo (1965); Serra Rojas, Derecho Administrativo (1961).


Véanse las palabras del jurista español Don Federico de Castro y Bravo citadas por nosotros en Dalmau v. Hernández Saldaña, 103 D.P.R. 487 (1975).


Jolm Austin (Province of Jurisprudence Determined, 1832) y sus partidarios representan hoy una corriente minoritaria frente a Ihering, Ehrlich, Pound, Julius Stone (The Province and Function of Law, Harv. Univ. Press, 1961) y, naturalmente, los realistas norteamericanos.